Case 1:20-cv-03219-AT Document17 Filed 06/25/20 Page 1 of 1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELEC TRONICALLY FILED
GLENN MILLER, on behalf of himself DOC #: ——
and all others similarly situated, DATE FILED: __ 6/25/2020 ___

Plaintiff,
-against- 20 Civ. 3219 (AT)

DYNAMIC RECOVERY SOLUTIONS, ORDER

LLC; and JOHN DOES 1-25,

 

Defendants.
ANALISA TORRES, District Judge:

 

On June 19, 2020, the Court directed the parties to submit a joint letter and proposed case
management plan by June 24, 2020. ECF No. 16; see also ECF No. 6 § 5. That submission is now

overdue. The parties are hereby ORDERED to file a joint letter and proposed case management plan
by June 29, 2020.

SO ORDERED.

Dated: June 25, 2020
New York, New York

On-

ANALISA TORRES
United States District Judge

 
